Exhibit 10.26

FIFTH AMENDMENT

TO

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 13th day of May, 2015 (the “Fifth
Amendment Effective Date”), by and between Silicon Valley Bank (“Bank”), SONIC
FOUNDRY, INC., Maryland corporation (“Sonic Foundry”), and SONIC FOUNDRY MEDIA
SYSTEMS, INC., a Maryland corporation (“Sonic Systems” and together with Sonic
Foundry, jointly and severally, individually and collectively, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement, dated as of June 27, 2011, as amended by that
certain First Amendment, dated as of May 31, 2013, as further amended by that
certain Second Amendment, dated as of January 10, 2014, as further amended by
that certain Third Amendment, dated as of March 24, 2014 and as further amended
by that certain Fourth Amendment, dated as of January 27, 2015 (as the same may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) add a new
term loan facility; (ii) revise the financial covenants and (iii) make certain
other revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions of,
and in reliance upon, the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.3(a) (Payment of Interest on the Credit Extensions).
Section 2.3(a) is amended in its entirety and replaced with the following:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus one and one-quarter of one percent (1.25%), which interest
shall be payable monthly, in arrears, in accordance with Section 2.3(f) below.

(ii) Term Loan 2015. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan 2015 shall accrue interest at a floating per annum rate
equal to the greater of the Prime Rate plus two and three-quarters percent
(2.75%), which interest shall be payable monthly, in arrears in accordance with
Section 2.1.8(b).”

 

1



--------------------------------------------------------------------------------

2.2 Section 6.9(a) (Financial Covenants). Sections 6.9(a) is amended in its
entirety and replaced with the following:

“(a) Liquidity. Commencing with the monthly compliance period ended March 31,
2015 and thereafter, minimum Liquidity, tested with respect to Borrower only, of
at least (i) 1.35:1.00 for each month-end that is not the last day of a fiscal
quarter; and (ii) 1.50:1.00 for each month-end that is the last day of any
fiscal quarter.”

2.3 Section 6.9(b) (Financial Covenants). Section 6.9(b) is amended in its
entirety and replaced with the following:

“(b) Debt Service Coverage Ratio. Commencing with the quarterly compliance
period ended December 31, 2014 and thereafter, measured as of the last day of
each fiscal quarter, on a trailing twelve (12) month basis ending as of the date
of measurement, maintain a ratio of (x) (i) EBITDA plus (ii) up to Four Hundred
Fifty Thousand Dollars ($450,000) of transaction expenses actually incurred
during such measurement period by Borrower in connection with the Media
Acquisitions, plus (iii) up to Five Hundred Thousand Dollars ($500,000) of
expenses actually incurred during such measurement period by Borrower in
connection with the Astute Settlement, plus (iv) the net change in Deferred
Revenue during such measurement period, plus (v) up to One Hundred Fifty
Thousand Dollars ($150,000) of severance expenses actually incurred by Borrower
during the measurement period; divided by (y) Debt Service, of at least the
following for the quarterly periods indicated below:

 

Quarterly Periods Ending   

Minimum Debt Service

Coverage Ratio

 

December 31, 2014, March 31, 2015 and June 30, 2015

     1.00:1.00   

September 30, 2015

     1.25:1.00   

December 31, 2015, and each quarterly period ending thereafter

     1.50:1.00”   

 

2



--------------------------------------------------------------------------------

2.4 Section 13.1 (Definitions – “Permitted Liens”). Clause (a) of the definition
of “Permitted Liens” set forth in Section 13.1 is amended in its entirety and
replaced with the following:

“(a) (i) Liens existing on the Fifth Amendment Effective Date and shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents and (ii) Liens securing the PfG Subordinated Debt;”

2.5 Section 13.1 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of (i) seventy-five percent (75%) of Eligible Foreign Accounts or
(ii) One Million Dollars ($1,000,000); provided, however, that Bank may decrease
the foregoing amount and/or percentages in its good faith business judgment
based on events, conditions, contingencies, or risks which, as determined by
Bank, may adversely affect the Collateral.

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are owing from (i) Content Bank (Australia), (ii) any
Account Debtor with a principal place of business in any country that is a
member of the European Union and (iii) Visionaire (UAE).

“IP Agreement” means that certain Amended and Restated Intellectual Property
Security Agreement, dated as of the Fifth Amendment Effective Date, as may be
amended, modified and/or supplemented from time to time.

2.6 Section 13.1 (Definitions). The following new terms and their respective
definitions are hereby inserted in Section 13.1, each in its applicable
alphabetical order:

“Fifth Amendment Effective Date” is May [    ], 2015.

“Liquidity” is, as of any date of determination, (a) the sum of (i) Borrower’s
unrestricted cash at Bank plus (ii) net billed accounts receivable; divided by
(b) all outstanding Obligations of Borrower owed to Bank as of such date.

2.7 “PfG Subordinated Debt” is all Indebtedness of Borrower owed to Partners for
Growth II, L.P., which shall at all times be subject to a subordination
agreement in favor of Bank.

2.8 Section 13.1 (Definitions). The following terms and their respective
definitions are hereby deleted in their entirety from Section 13.1:

“Adjusted Quick Ratio” is Borrower’s (x) (i) unrestricted cash at Bank plus
(ii) net billed accounts receivable; divided by (y) (i) Current Liabilities
minus (ii) the current portion of Subordinated Debt (to the extent included in
the definition of Current Liabilities) minus (iii) current portion of Deferred
Revenue.

 

3



--------------------------------------------------------------------------------

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

2.9 Compliance Certificate. The Compliance Certificate attached as Exhibit C to
the Loan Agreement is deleted in its entirety and replaced with Exhibit A
attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Waivers. Bank hereby waives Borrower’s existing defaults under the Loan
Agreement by virtue of Borrower’s failure to comply with (i) the minimum
Adjusted Quick Ratio financial covenant contained in former Section 6.9(a)
thereof for the compliance periods ended February 28, 2015 and March 31, 2015;
and (ii) the Debt Service Coverage Ratio financial covenant contained in
Section 6.9(b) thereof for the compliance period ended March 31, 2015. Bank’s
waiver of Borrower’s compliance of said financial covenants shall apply only to
such dates of non-compliance which occurred prior to the date hereof. Borrower
hereby acknowledges and agrees that except as specifically provided herein,
nothing in this Section or anywhere in this Amendment shall be deemed or
otherwise construed as a waiver by Bank of any of its rights and remedies
pursuant to the Loan Documents, applicable law or otherwise.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

4



--------------------------------------------------------------------------------

5.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect, or updated copies have
otherwise been delivered to Bank in connection with the execution of this
Amendment;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

5



--------------------------------------------------------------------------------

9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) updated Secretary’s Corporate Borrowing Certificates for each Borrower (with
updated attachments, if necessary), (c) Certificates of Good Standing and
Foreign Qualification, as applicable, (d) the updated Perfection Certificate,
(e) the IP Agreement, together with Intellectual Property search results
acceptable to Bank, in its reasonable discretion, (e) payment by Borrower of a
non-refundable amendment fee equal to Fifteen Thousand Dollars ($15,000), which
amendment fee shall be fully-earned as of the date hereof, and (f) payment of
Bank’s legal fees and expenses incurred in connection with the existing Loan
Documents and this Amendment.

10. Post-Closing Matters. (i) On or before June 16, 2015, Borrower shall pay to
Bank a fully earned, non-refundable Revolving Line anniversary fee in an amount
equal to Twenty Six Thousand Six Hundred Sixty Seven Dollars ($26,667); and
(ii) on or before June 16, 2016, Borrower shall pay to Bank an additional fully
earned, non-refundable Revolving Line anniversary fee in an amount equal to
Twenty Six Thousand Six Hundred Sixty Seven Dollars ($26,667).

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK By

/s/ Cindy Schatz

Name:

Cindy Schatz

Title:

Head of Structured Products

BORROWER SONIC FOUNDRY, INC. By

/s/ Ken Minor

Name:

Ken Minor

Title:

Chief Financial Officer

SONIC FOUNDRY MEDIA SYSTEMS, INC. By

/s/ Ken Minor

Name:

Ken Minor

Title:

Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A to Fifth Amendment

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                     FROM:    SONIC FOUNDRY,
INC.       SONIC FOUNDRY MEDIA SYSTEMS, INC.   

The undersigned authorized officer of SONIC FOUNDRY, INC. and SONIC FOUNDRY
MEDIA SYSTEMS, INC. (“Borrower”) certifies that under the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

  Monthly financial statements with Compliance Certificate    Monthly within 30
days      Yes    No    Annual financial statement (CPA Audited) + CC    FYE
within 120 days      Yes    No    10-Q, 10-K and 8-K    Within 5 days after
filing with SEC      Yes    No    A/R & A/P Agings    Monthly within 15 days   
  Yes    No    Transaction Reports    Monthly within 15 days and with each
request for a Credit Extension      Yes    No    Projections    Within fifteen
(15) following approval by the Borrower’s board of directors, and in any event
within fifteen (15) days after the end of each fiscal year of Borrower, and as
amended and/or updated      Yes    No   



--------------------------------------------------------------------------------

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

Financial Covenant

   Required      Actual      Complies

Maintain as indicated:

        

Minimum Liquidity (monthly)

     [1.35][1.50]:1.00             :1.0       Yes    No

Minimum Debt Service Coverage Ratio (quarterly)

          *           :1.0       Yes    No

Maximum Subsidiary Indebtedness (at all times)

   <$ 500,000       $                    Yes    No

 

* See Section 6.9(b)

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

 

 

SONIC FOUNDRY, INC.     BANK USE ONLY SONIC FOUNDRY MEDIA SYSTEMS, INC.        
    Received by:  

 

        AUTHORIZED SIGNER By:  

 

    Date:  

 

Name:  

 

      Title:  

 

    Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:   Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Liquidity (Section 6.9(a))

Required: Commencing with the monthly compliance period ended March 31, 2015 and
thereafter, maintain minimum Liquidity, tested with respect to Borrower only, of
at least (i) 1.35:1.00 for each month-end that is not the last day of a fiscal
quarter; and (ii) 1.50:1.00 for each month-end that is the last day of any
fiscal quarter.

Actual:

 

A. Aggregate value of Borrower’s unrestricted cash at Bank $             B.
Aggregate value of the net billed accounts receivable of Borrower $            
C. Quick Assets (the sum of lines A plus B) $             D. Aggregate value of
Obligations to Bank $             J. LIQUIDITY (line C divided by line D),
expressed as a ratio     :1.00

Is line J equal to or greater than    :1:00?

 

        No, not in compliance         Yes, in compliance



--------------------------------------------------------------------------------

II. Debt Service Coverage Ratio (Section 6.9(b))

Required: Commencing with the quarterly compliance period ended December 31,
2014 and thereafter, measured as of the last day of each fiscal quarter, on a
trailing twelve (12) month basis ending as of the date of measurement, maintain
a ratio of (x) (i) EBITDA plus (ii) up to Four Hundred Fifty Thousand Dollars
($450,000) of transaction expenses actually incurred during such measurement
period by Borrower in connection with the Media Acquisitions, plus (iii) up to
Five Hundred Thousand Dollars ($500,000) of expenses actually incurred during
such measurement period by Borrower in connection with the Astute Settlement,
plus (iv) the net change in Deferred Revenue during such measurement period,
plus (v) up to One Hundred Fifty Thousand Dollars ($150,000) of severance
expenses actually incurred by Borrower during the measurement period; divided by
(y) Debt Service, of at least the following for the quarterly periods indicated
below:

 

Quarterly Periods Ending    Minimum Debt Service
Coverage Ratio  

December 31, 2014, March 31, 2015 and June 30, 2015

     1.00:1.00   

September 30, 2015

     1.25:1.00   

December 31, 2015, and each quarterly period ending thereafter

     1.50:1.00   

Actual: All amounts measured on a trailing twelve (12) month basis

 

A.    EBITDA    $             B.    Up to Four Hundred Fifty Thousand Dollars
($450,000) of transaction expenses actually incurred by Borrower in connection
with the Media Acquisitions    $             C.    Up to Five Hundred Thousand
Dollars ($500,000) of expenses actually incurred during such measurement period
by Borrower in connection with the Astute Settlement    $             D.    up
to One Hundred Fifty Thousand Dollars ($150,000) of severance expenses actually
incurred by Borrower during the measurement period    $             E.    The
net change in Deferred Revenue    $            



--------------------------------------------------------------------------------

F. all regularly scheduled payments of principal and interest of Indebtedness of
Borrower and its Subsidiaries, other than Permitted Earnout Payments, determined
on a consolidated basis, due within the trailing twelve (12) month period ended
as of such date of measurement. $             G. Debt Service Coverage Ratio
((i) the sum of lines A through E; divided by (ii)_line F)     :1.00

Is line G equal to or greater than     :1.00?

 

        No, not in compliance.         Yes, in compliance.